Exhibit 10.2
 
AMENDMENT TO LOAN DOCUMENTS

 
THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of May 31, 2008,
by and between A.C. MOORE ARTS & CRAFTS, INC., a Pennsylvania corporation with
an address of 130 A.C. Moore Drive, Berlin, New Jersey 08009, A.C. MOORE
INCORPORATED, a Virginia corporation, with an address of 130 A.C. Moore Drive,
Berlin, New Jersey 08009, MOORESTOWN FINANCE, INC., a Delaware corporation, with
an address of 103 Foulk Road, Suite 200, Wilmington, Delaware 19803, BLACKWOOD
ASSETS, INC., a Delaware corporation, with an address of 103 Foulk Road,
Suite 200, Wilmington, Delaware 19803, and A.C. MOORE URBAN RENEWAL, LLC, a New
Jersey limited liability company, with an address of 130 A.C. Moore Drive,
Berlin, New Jersey 08009 (the “Borrower”), and WACHOVIA BANK, NATIONAL
ASSOCIATION (the “Bank”) with an address at 190 River Road, Summit, New Jersey
07901.
BACKGROUND
A. The Borrower has executed and delivered to the Bank one or more promissory
notes, letter agreements, loan agreements, security agreements, mortgages,
pledge agreements, collateral assignments, and other agreements, instruments,
certificates and documents, some or all of which are more fully described on
attached Exhibit A, which is made a part of this Amendment (each as amended from
time to time, a “Loan Document”; and collectively the “Loan Documents”) which
evidence or secure some or all of the Borrower’s obligations to the Bank for one
or more loans or other extensions of credit (the “Obligations”).
B. The Borrower and the Bank desire to amend the Loan Documents as provided for
in this Amendment.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:
1. Certain of the Loan Documents are amended as set forth in Exhibit A. Any and
all references to any Loan Document in any other Loan Document shall be deemed
to refer to such Loan Document as so amended by this Amendment. This Amendment
is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.
2. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment or amended and
restated by the $30MM Restated Note and the Restated Loan Agreement, are, except
as may otherwise be stated in this Amendment, and except for the change in the
chief executive office of each Borrower (the current address of each Borrower
appearing at the beginning of this Amendment), and except for the change in the
jurisdiction of organization of A.C. Moore Incorporated to the Commonwealth of
Virginia (i) true and correct as of the date of this Amendment except those
specifically made as of an earlier date, (ii) ratified and confirmed without
condition as if made anew except those specifically made as of an earlier date,
and (iii) incorporated into this Amendment by reference, (b) no Default or event
which, with the passage of time or the giving of notice or both, would
constitute a Default, exists under any Loan Document which will not be cured by
the execution and effectiveness of this Amendment, (c) no consent, approval,
order or authorization of, or registration or filing with, any third party is
required in connection with the execution, delivery and carrying out of this
Amendment or, if required, has been obtained, and (d) this Amendment has been
duly authorized, executed and delivered so that it constitutes the legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or similar laws related to or limiting creditor’s rights generally or
equitable principles related thereto. The Borrower confirms that the Obligations
remain outstanding without defense, set off, counterclaim, discount or charge of
any kind as of the date of this Amendment.

 

 



--------------------------------------------------------------------------------



 



3. The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.
4. As a condition precedent to the effectiveness of this Amendment, the Borrower
shall comply with the terms and conditions (if any) specified in Exhibit A.
5. To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have as of the date hereof against the Bank or any of them
arising out of or relating to the Obligations. The Borrower further agrees to
indemnify and hold the Bank and its officers, directors, attorneys, agents and
employees harmless from any loss, damage, judgment, liability or expense
(including attorneys’ fees) suffered by or rendered against the Bank or any of
them on account of any claims arising out of or relating to the Obligations,
except to the extent any claim, loss, damage, judgment, liability or expense
results from the gross negligence or willful misconduct of the Bank. The
Borrower further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.
6. This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.
7. This Amendment will be binding upon and inure to the benefit of the Borrower
and the Bank and their respective heirs, executors, administrators, successors
and assigns.
8. This Amendment has been delivered to and accepted by the Bank and will be
deemed to be made in the State of New Jersey. This Amendment will be interpreted
and the rights and liabilities of the parties hereto determined in accordance
with the laws of the State of New Jersey, excluding its conflict of laws rules.
9. Except as amended hereby, or amended and restated by the $30MM Restated Note
and the Restated Loan Agreement, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the waiver of jury trial provision contained in the Loan Documents.

 

-2-



--------------------------------------------------------------------------------



 



WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

            A.C. MOORE ARTS & CRAFTS, INC.,
a Pennsylvania corporation
Taxpayer Identification Number: 22-3527763
      By:   /s/ Marc Katz         Marc Katz        Executive Vice President and
Chief Financial Officer        A.C. MOORE INCORPORATED,
a Virginia corporation
Taxpayer Identification Number: 22-2546111
      By:   /s/ Marc Katz         Marc Katz        Executive Vice President and
Chief Financial Officer        MOORESTOWN FINANCE, INC.
a Delaware corporation
Taxpayer Identification Number: 52-2066272
      By:   /s/ Marc Katz         Marc Katz        Executive Vice President and
Chief Financial Officer        BLACKWOOD ASSETS, INC.,
a Delaware corporation
Taxpayer Identification Number: 52-2066271
      By:   /s/ Marc Katz         Marc Katz        Executive Vice President and
Chief Financial Officer   

 

-3-



--------------------------------------------------------------------------------



 



            A.C. MOORE URBAN RENEWAL, LLC,
a New Jersey limited liability company
Taxpayer Identification Number: 56-2388590
      By:   /s/ Marc Katz         Marc Katz        Authorized Person   

            WACHOVIA BANK, NATIONAL ASSOCIATION
    By:   /s/ Dante Bucci         Dante Bucci        Senior Vice President   

 

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED AS OF MAY 31, 2008
A. The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):
Promissory Note dated as of October 28, 2003 in the original principal amount of
$7,500,000
Promissory Note dated as of October 28, 2003 in the original principal amount of
$22,500,000
Security Agreement dated as of October 28, 2003
Mortgage, Assignment of Rents and Security Agreement and Financing Statement
dated as of October 28, 2003
Promissory Note and Loan Modification Agreement dated March 12, 2007
Promissory Note and Loan Modification Agreement dated January 24, 2008
UCC-1 Financing Statements
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.
B. The Loan Documents are amended as follows:
1. $30MM Restated Note. Concurrently with the execution and delivery of this
Amendment, the Borrower shall execute and deliver to the Bank a restated note
(the “$30MM Restated Note”), evidencing a $30,000,000 line of credit (the $30MM
Loan”) in form and substance satisfactory to the Bank. Upon receipt by the Bank
of the $30MM Restated Note, the original Promissory Note dated as of October 28,
2003 in the original principal amount of $25,000,000 (the “Original Note”) shall
be cancelled and returned to the Borrower; the $30MM Loan and all accrued and
unpaid interest on the Original Note shall thereafter be evidenced by the $30MM
Restated Note; and all references to the Original Note in any documents relating
thereto shall thereafter be deemed to refer to the $30MM Restated Note. Without
duplication, the $30MM Restated Note shall not constitute a novation and shall
in no way extinguish the Borrower’s unconditional obligation to repay all
indebtedness, including accrued and unpaid interest, evidenced by the Original
Note.
2. Restated Loan Agreement. Concurrently with the execution and delivery of this
Amendment, the Borrower shall execute and deliver to the Bank a restated loan
agreement (the “Restated Loan Agreement”) in form and substance satisfactory to
the Bank. All references to the Loan Agreement dated as of October 28, 2003 in
any documents relating thereto shall hereafter be deemed to refer to the
Restated Loan Agreement.
3. Demand Deposit Account. Bank shall release the $500,000 currently held in a
demand deposit account with Bank (the “Deposit”). After the date hereof, Bank
shall not require that Borrower maintain the Deposit.

 

-5-



--------------------------------------------------------------------------------



 



C. ISDA Master Agreement. Pursuant to subpart (ii) of the definition of
Financial Agreement as set forth in the ISDA Master Agreement dated as of
October 18, 2006 (including the Schedule and all confirmations relating to any
transaction thereunder), among Bank and Borrower, as amended by an ISDA
Amendment dated as of January 29, 2008, Bank hereby consents to amend the
definition of Financial Agreement to include and refer to the following
amendments and restatements between Bank and Borrower.

  1.  
This Amendment;
    2.  
The $30MM Restated Note; and
    3.  
The Restated Loan Agreement.

D. Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to
the amendments set forth in this Amendment are subject to the prior satisfaction
of the following conditions:

  1.  
Execution by all parties and delivery to the Bank of this Amendment, the $30MM
Restated Note, the Restated Loan Agreement and other items listed on the
Preliminary Closing Checklist attached hereto as Schedule A.
    2.  
Reimbursement of the fees and expenses of the Bank’s outside counsel in
connection with this Amendment.

 

-6-